


Exhibit 10.2.2




AMENDMENT TO STOCK PURCHASE AGREEMENT


This Amendment (this “Amendment”), dated as of October 25, 2013, is made among
OneBeacon Insurance Group LLC (“Seller”), Trebuchet US Holdings, Inc.
(“Purchaser”), OneBeacon Insurance Group, Ltd. (“Seller Parent”) and Armour
Group Holdings Limited (“Purchaser Parent”). Capitalized terms used but not
defined in this Amendment have the meanings set forth in the Agreement (as
defined below).
W I T N E S S E T H :
WHEREAS, Seller, Purchaser, Seller Parent and Purchaser Parent are parties to
that certain Stock Purchase Agreement dated as of October 17, 2012, as amended
or otherwise modified prior to the date hereof (the “Agreement”); and


WHEREAS, the parties desire to amend the Agreement as set forth in this
Amendment in order to extend the Termination Date.


NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:


1.     Amendments to Section 8.1 of Agreement Re: Termination Date. Subsection
(d) of Section 8.1 of the Agreement is hereby amended by deleting “December 31,
2013” therein and replacing such date with “July 31, 2014.”


2.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed to constitute an original, but all of which shall
constitute one and the same agreement, and may be delivered by facsimile or
other electronic means intended to preserve the original graphic or pictorial
appearance of a document.


3.    Governing Law. This Amendment and its enforcement will be governed by, and
interpreted in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely within such state without regard to
the conflicts of law provisions thereof.


4.    Submission to Jurisdiction. Each party to this Amendment hereby submits to
the exclusive jurisdiction of (a) the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan or (b) if such
court does not have jurisdiction, any state court located in the Borough of
Manhattan, including in the case of subclauses (a) and (b) above, any appellate
courts therefrom (the “New York Courts”) for any dispute arising out of or
relating to this Amendment or the breach, termination or validity hereof or any
transactions contemplated by this Amendment. Each party to this Amendment hereby
irrevocably and unconditionally waives, to the fullest extent permitted by Law,
any objection that it may now or hereafter have to the laying of the venue of
any such proceedings brought in such court. Each of the parties hereto
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court (i) that it is not personally subject to the jurisdiction of the New
York Courts for any reason other than the failure to serve process in accordance
with applicable Law, (ii) that it or its property is exempt or immune from
jurisdiction of the New York Courts or from any legal process commenced in the
New York Courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by applicable Law that (A)
the suit, action or proceeding in the New York Courts is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
and (C) this Amendment, or the subject matter hereof, may not be enforced in or
by the New York Courts.


5.    WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY FOR ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
BREACH, TERMINATION OR VALIDITY HEREOF OR ANY TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NEITHER THE
OTHER PARTY HERETO NOR ITS REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY HERETO
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY
HERETO MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HERETO HAS BEEN INDUCED
TO ENTER INTO




--------------------------------------------------------------------------------




THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS OF
THIS SECTION 5. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AMENDMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.


ONEBEACON INSURANCE GROUP LLC






By:     /s/ T. Michael Miller        
Name:    T. Michael Miller
Title:    Chairman of the Board, President
and Chief Executive Officer




Trebuchet US Holdings, Inc.






By:     /s/ Pauline Richards        
Name:    Pauline Richards
Title:    Secretary / Treasurer




ONEBEACON INSURANCE GROUP, LTD.






By:     /s/ T. Michael Miller        
Name:    T. Michael Miller
Title:    President and Chief Executive Officer




ARMOUR GROUP HOLDINGS LIMITED






By:     /s/ Pauline Richards        
Name:    Pauline Richards
Title:    Chief Operating Officer


















[Signature page to Amendment to SPA]




